1

2

3

4

5

6

7

8

9

10
                                   UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
                                                  ***
13
     JACKIE OWENS,                                         Case No. 2:16-cv-00400-RFB-PAL
14
                                         Petitioner,                       ORDER
15          v.
16   BRIAN WILLIAMS, et al.,
17                                    Respondents.
18
            Good cause appearing, petitioner’s unopposed motion for extension of time (ECF No. 18)
19
     is GRANTED. Petitioner will have until May 7, 2019, to file an amended petition for writ of
20
     habeas corpus in this case.
21
            IT IS SO ORDERED.
22
            DATED THIS 10th day of January, 2019.
23

24
                                                             RICHARD F. BOULWARE, II
25                                                           UNITED STATES DISTRICT JUDGE
26

27

28


                                                       1
